UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-50587 NATIONAL PATENT DEVELOPMENT CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 13-4005439 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 903 Murray Road, PO Box 1960, EastHanover, NJ (Address of principal executive offices) (Zip code) (973) 428-4600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo o As of May 10, 2010, there were 17,568,812 shares of the registrant’s common stock, $0.01 par value, outstanding. NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Statements of Operations- Three Months Ended March 31, 2010 and 2009 (Unaudited) 1 Condensed Consolidated Statements of Comprehensive Loss- Three Months Ended March 31, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Balance Sheets - March 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 CondensedConsolidated Statement of Changes in Stockholders’ Equity- Three Months Ended March 31, 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements - Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 Part II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 SIGNATURES 21 PARTI. FINANCIAL INFORMATION Item 1.Financial Statements. NATIONAL PATENT DEVELOPMENT CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share data) Three MonthsEnded March 31, General and administrativeexpenses $ ) $ ) Operatingloss ) ) Investment and other income, net 9 8 Loss from continuing operations before income taxes ) ) Income taxbenefit - current 4 Loss from continuing operations ) ) (Loss) income from discontinued operations ) 10 Net loss $ ) $ ) Basic and diluted net loss per share: Continuing operations $ ) $ ) Discontinued operations ) - Net loss $
